 Case 19-12815-elf        Doc 18
                         Filed 08/26/19 Entered 08/26/19 17:03:27 Desc Main
                          Document     Page 1 of 3
                 THE UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 IN RE:                                   :
 HARRIS G. GRIFFIN                        :     BK. No. 19-12815-elf
                      Debtor              :
                                                Chapter No. 13
 PENNYMAC LOAN SERVICES, LLC
                      Movant
                 v.
 HARRIS G. GRIFFIN
                      Respondent                11 U.S.C. §362

  MOTION OF PENNYMAC LOAN SERVICES, LLC FOR RELIEF FROM AUTOMATIC
    STAY UNDER §362 PURSUANT TO BANKRUPTCY PROCEDURE RULE 4001

               Movant, by its attorneys, PHELAN HALLINAN DIAMOND & JONES, LLP, hereby

requests a termination of Automatic Stay and leave to foreclose on its mortgage on real property

owned by Debtor HARRIS G. GRIFFIN.

               1.      Movant is PENNYMAC LOAN SERVICES, LLC.

               2.      Debtor, HARRIS G. GRIFFIN is the owner of the premises located at 4161

STIRLING ST, PHILADELPHIA, PA 19135, hereinafter known as the mortgaged premises.

               3.      Movant is the holder of a mortgage on the mortgaged premises.

               4.      Debtor's failure to tender monthly payments in a manner consistent with the

terms of the Mortgage and Note result in a lack of adequate protection.

               5.      Movant wishes to institute foreclosure proceedings on the mortgage because of

Debtor's failure to make the monthly payment required hereunder.

               6.      The foreclosure proceedings to be instituted were stayed by the filing of the

instant Chapter 13 Petition.

               7.      As of August 7, 2019, Debtor has failed to tender post-petition mortgage

payments for the months of June 2019 through August 2019. The monthly payment amount for the

months of June 2019 through August 2019 is $680.26 each, for a total aount due of $2,040.78. The

next payment is due on or before September 1, 2019 in the amount of $680.26. Under the terms of the

Note and Mortgage, Debtor has a continuing obligation to remain current post-petition and failure to

do so results in a lack of adequate protection to Movant.
 Case 19-12815-elf        Doc 18  Filed 08/26/19 Entered 08/26/19 17:03:27 Desc Main
                                  Document      Page 2 of 3
               8.      Movant, PENNYMAC LOAN SERVICES, LLC, requests the Court award

reimbursement in the amount of $1,031.00 for the legal fees and costs associated with this Motion.

               9.      Movant has cause to have the Automatic Stay terminated as to permit Movant

to complete foreclosure on its mortgage.

               10.     Movant specifically requests permission from the Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable

nonbankruptcy law.

               11.     Movant, it's successors and assignees posits that due to Debtor's continuing

failure to tender post-petition mortgage payments and the resulting and ever increasing lack of

adequate protection that said failure presents, sufficient grounds exist for waiver of Rule 4001(a)(3),

and that Movant, its successors or assignees should be allowed to immediately enforce and implement

the Order granting relief from the automatic stay.

               12.     Movant requests that if relief is granted that Federal Rule of Bankruptcy

Procedure 3002.1 be waived.

               WHEREFORE, Movant respectfully requests that this Court enter an Order;

               a.      modifying the Automatic Stay under Section 362 with respect to 4161

STIRLING ST, PHILADELPHIA, PA 19135 (as more fully set forth in the legal description

attached to the Mortgage of record granted against the Premises), as to allow Movant, its successors

and assignees, to proceed with its rights under the terms of said Mortgage; and

               b.      Movant specifically requests permission from this Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable

nonbankruptcy law; and

               c.      holding that due to Debtor's continuing failure to tender post-petition mortgage

payments and the resulting and ever increasing lack of adequate protection that said failure presents,

sufficient grounds exist for waiver of Rule 4001(a)(3), and that Movant, its successors or assignees,

should be allowed to immediately enforce and implement the Order granting relief from the automatic
 Case 19-12815-elf     Doc 18     Filed 08/26/19 Entered 08/26/19 17:03:27                 Desc Main
                                  Document      Page 3 of 3
stay ; and

             d.      waiving Federal Rule of Bankruptcy Procedure 3002.1; and

             e.      Granting any other relief that this Court deems equitable and just.

                                                   /s/ Thomas Song, Esquire
                                                   Thomas Song, Esq., Id. No.89834
                                                   Phelan Hallinan Diamond & Jones, LLP
                                                   1617 JFK Boulevard, Suite 1400
                                                   One Penn Center Plaza
                                                   Philadelphia, PA 19103
                                                   Phone Number: 215-563-7000 Ext 31387
                                                   Fax Number: 215-568-7616
August 13, 2019                                    Email: Thomas.Song@phelanhallinan.com
